Citation Nr: 1803671	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-48 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to herbicides.

3.  Entitlement to service connection for left lower extremity neuropathy, as due to exposure to herbicides.

4.  Entitlement to service connection for right lower extremity neuropathy, as due to exposure to herbicides.

5.  Entitlement to service connection for prostate condition, as due to exposure to herbicides.

6.  Entitlement to service connection for left upper extremity neuropathy, as due to exposure to herbicides.

7.  Entitlement to service connection for right upper extremity neuropathy, as due to exposure to herbicides.

8.  Entitlement to service connection for endarterectomy of the carotid artery.

9.  Entitlement to service connection for peripheral artery disease of left lower extremity, as due to exposure to herbicides.

10.  Entitlement to service connection for peripheral artery disease of right lower extremity, as due to exposure to herbicides.

11.  Entitlement to service connection for stroke, as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2015 rating decision by the Regional Office (RO) in Salt Lake City, Utah.

A September 2011 rating decision denied the Veteran's claims for entitlement to service connection for IHD, diabetes mellitus, type II, left lower neuropathy, and right lower extremity neuropathy; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.  However, relevant service records, which existed and had not been associated with the claims file when VA last decided the claims in September 2011, have been associated with the claims file.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2017).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claims on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

A January 2011 VA treatment record notes the Veteran was seen to establish care and he had a number of specialists at the University of Utah, as well as primary care physician.  Past medical history indicates that the Veteran was diagnosed with diabetes mellitus, type II, in 1995, and that he had stroke in December 1997 and currently has peripheral arterial disease in both legs.  However, these records from the Veteran's private treatment providers have not yet been obtained.  There is no indication in the record that the RO requested an authorization from the Veteran to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998) (holding that when VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, the case must be remanded for the RO to obtain all treatment records from the Veteran's private physicians.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the VA Medical Center in Salt Lake City, Utah, dated from October 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his claimed disabilities since separation of service.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, the Board is interested in obtaining all private treatment records from the University of Utah Medical Center and Hospital and the Veteran's primary care physician.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


